DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 


Claim Objections
Claims 2 and 7 are objected to because of the following informalities:  
Regarding claim 2, on lines 6 and 8, the limitation “positional date” is incorrect and should be changed to “positional data”.  Appropriate correction is required.
Regarding claim 7, on lines 6 and 8, the limitation “positional date” is incorrect and should be changed to “positional data”.  Appropriate correction is required.


Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: a detection portion and an arithmetic portion in claims 2, 4-7 and 9-11.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 2 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 10 of U.S. Patent No. 9,805,494 in view of Salmela (US 2013/0009882). Although the claims at issue are not identical, they are not patentably distinct from each other because claim 2 in the current application is broader than claim 10 of U.S. Patent No. 9,805,494.
Specifically, it is well established that “Omission of element and its function in combination is obvious expedient if remaining elements perform same functions as before” In re KARLSON (CCPA) 136 USPQ 184 (1963).
Below is a table indicating the corresponding relationship between claim 2 of the current application and claim 10 of U.S. Patent No. 9,805,494.
Current Application
U.S. Patent No. 9,805,494
2
10


To perform analysis required, claim 2 of the current application is compared to claim 10 of U.S. Patent No. 9,805,494. 
Claim 2: Current Application
Claim 10: U.S. Patent No. 9,805,494
An electronic device comprising: 

a display portion configured to display an object on a display screen, the display portion having flexibility; 

a housing having deformability, an entire of the display portion overlapping with the housing; 

a detection portion configured to detect a positional date of the display screen; and 



an arithmetic portion configured to calculate a shape of the display screen based on the positional date, the arithmetic portion configured to calculate motion of the object based on the shape of the display screen, wherein the object is configured to be deformed based on the motion calculated by the arithmetic portion.
An electronic device comprising: 

a display portion configured to display an object on a display screen, the display screen having flexibility; and 





further comprising a detection portion configured to sense positional data of the display screen, the positional data being output to the arithmetic portion.

an arithmetic portion configured to determine a three-dimensional shape of the display screen, wherein the object is displayed to move in accordance with change in the three-dimensional shape of the display screen as if the object displayed on the display screen is attracted by gravity, and wherein a shape of the object is changed in accordance with change in the three-dimensional shape of the display screen as if the object displayed on the display screen is attracted by gravity.


Salmela teaches a housing having deformability ([0037]: flexible housing embodying a flexible display 118 … flexing of the flexible display 118 may comprise flexing of at least a portion of the apparatus 102, flexing of a flexible housing in which the flexible display 118 is embodied; flexible housing when flexed corresponds to housing having deformability), an entire of the display portion overlapping with the housing ([0037]: flexible housing embodying a flexible display 118 … flexing of the flexible display 118 may comprise flexing of at least a portion of the apparatus 102, flexing of a flexible housing in which the flexible display 118 is embodied; flexible housing when flexed corresponds to housing having deformability). Therefore, it would have been obvious to one of ordinary skill in the art at the time of present invention to apply Salmela’s knowledge of using a flexible housing and modify claim 10 of U.S. Patent No. 9,805,494 because using such a flexible display device enhances user experience by providing intuitive input capability to interact with the display.
Therefore, this claim is properly subject to ODP rejection.



Claims 2 and 4-6 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 7, 10 and 12-13 of U.S. Patent No.11,216,041 in view of Salmela (US 2013/0009882). Although the claims at issue are not identical, they are not patentably distinct from each other because claims 2 and 4-6in the current application are broader than claims 7, 10 and 12-13 of U.S. Patent No. 11,216,041.
Specifically, it is well established that “Omission of element and its function in combination is obvious expedient if remaining elements perform same functions as before” In re KARLSON (CCPA) 136 USPQ 184 (1963).
Below is a table indicating the corresponding relationship between claims 2 and 4-6 of the current application and claims 7, 10 and 12-13 of U.S. Patent No. 11,216,041.
Current Application
U.S. Patent No. 11,216,041
2
7
4
10
5
12
6
13


To perform analysis required, claim 2 of the current application is compared to claim 7 of U.S. Patent No. 11,216,041. 
Claim 2: Current Application
Claim 7: U.S. Patent No. 11,216,041
An electronic device comprising: 

a display portion configured to display an object on a display screen, the display portion having flexibility; 

a housing having deformability, an entire of the display portion overlapping with the housing; 

a detection portion configured to detect a positional date of the display screen; and 



an arithmetic portion configured to calculate a shape of the display screen based on the positional date, the arithmetic portion configured to calculate motion of the object based on the shape of the display screen, wherein the object is configured to be deformed based on the motion calculated by the arithmetic portion.
An electronic device comprising: 

a display device configured to display an object on a display screen, the display screen having flexibility; 







a detection portion comprising a sensor, the detection portion configured to detecting positional data of the display screen by using the sensor; and 

an arithmetic portion comprising a processor, the arithmetic portion configured to determine a move of the object by using the processor, wherein the display screen is configured to be curved to protrude downward in the vicinity of a center of the display screen such that a hollow is formed by the curving of the display screen, wherein the object is configured to be displayed in the hollow formed by the curving of the display screen, and wherein the object is configured to be deformed after falling into the hollow formed by the curving of the display screen.


Salmela teaches a housing having deformability ([0037]: flexible housing embodying a flexible display 118 … flexing of the flexible display 118 may comprise flexing of at least a portion of the apparatus 102, flexing of a flexible housing in which the flexible display 118 is embodied; flexible housing when flexed corresponds to housing having deformability), an entire of the display portion overlapping with the housing ([0037]: flexible housing embodying a flexible display 118 … flexing of the flexible display 118 may comprise flexing of at least a portion of the apparatus 102, flexing of a flexible housing in which the flexible display 118 is embodied; flexible housing when flexed corresponds to housing having deformability). Therefore, it would have been obvious to one of ordinary skill in the art at the time of present invention to apply Salmela’s knowledge of using a flexible housing and modify claim 7 of U.S. Patent No. 11,216,041 because using such a flexible display device enhances user experience by providing intuitive input capability to interact with the display.
Therefore, this claim is properly subject to ODP rejection.
Similarly, ODP rejection can be shown for claims 4-6 of the current application, as limitations in claim 4-6 are similarly recited as the limitations in the conflicting claims 10, 12 and 13. 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2-11 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Shai (US 2011/0227822, hereinafter Shai), in view of Choi et al. (US 2010/0056223), and further in view of Salmela (US 2013/0009882).
Regarding claim 2, Shai teaches an electronic device (flexible display device 100, fig. 1A) comprising: 
a display portion (flexible sheet 102) configured to display an object  ([0093]: a flexible sheet 102 (or simply "sheet") having a front side 102a (or simply "side") on which visuals can be displayed …  sheet 102 may be, or may include, a flexible display, such that visuals may be displayed on front side 102a; [0107] describes curve 134 may prompt an operation of moving object 136 towards the corner of sheet 122 at which the curve is (upper right in fig. 1G); [0109] describes said attracting and repelling are performed in a display which includes object 136, such as a display of an interface, wherein object 136 is included, by sheet 122) on a display screen (flexible sheet 102 includes a flexible display, fig. 1A and [0093]), the display portion having flexibility (flexible sheet 102, fig. 1A, [0093]); 
a housing ([0135]: device includes a container and a flexible display sheet can be housed inside said container); 
a detection portion (this element is interpreted under pre-AIA  35 U.S.C. 112, sixth paragraph as sensors and sensor controller as described in paragraph [0069] of the specification; sensor, [0096]) configured to detect positional data of the display screen ([0096] describes a sensor for sensing bending of sheet 102, sensor includes parts 112a and 112b connected to a flexible section 114; [0097] describes when a sheet is bend and curve 110 is formed, the positions of parts 112a and 11b relative to each other may change as shown in fig. 1b and 1c. Also, the shape of section 114 is modified by the bending of sheet 102. The change in positions of parts 112a,b relative to each other and/or influence on section 114 by bending, may be sensed, for registering input; [0098] describes input may be registered from detection of bending of sheet 102 or from detection of a curve formed in sheet 102); and
an arithmetic portion (this element is interpreted under pre-AIA  35 U.S.C. 112, sixth paragraph as a processor as described paragraph [0070] of the specification; processor 106, fig. 1A) configured to calculate a shape of the display screen based on the positional data ([0104] describes specific topologic states, and/or changes thereof, of sheet 122, may prompt specific operations of device 120 (e.g. performing of functions in a graphic user interface (GUI) of the device), such as by sensing of the said specific topologic states (and/or changes thereof) by sensing sheet 124. Specifically, said sensing may be registered as input by a processor included in device 120 (see e.g. processor 106 of device 100 in FIG. 1A). Said input may be utilized for, and/or prompt, operations of device 120, such as commands in an interface displayed by the device; [0098] describes input may be registered from detection of bending of sheet 102 or from detection of a curve formed in sheet 102; [0100] describes means for registering input which corresponds to curved formed on a sheet of any device or system; [0107] describes to input corresponding to changes and for performing appropriate functions may be registered; [0093] further describes the flexible display device includes a processor, memory and power source; such a display device is inherently three-dimensional), the arithmetic portion configured to calculate motion of the object based on the shape of the display screen ([0100] describes means for registering input which corresponds to curve formed on a sheet of any device or system; [0104] describes said sensing may be registered as input by a processor; [0107] describes object 136 can be controlled by bending (or curving) sheet 122. Curve 134 may prompt an operation of attracting (or “moving”) object 136 towards the corner of sheet 122 at which the curve is (upper right in fig. 1G), as shown a direction of attraction illustrated by a dashed-dotted arrow; [0108] describes any curving of sheet 122, optionally specifically curving the sheet towards the back (i.e. away from the viewpoint in fig. 1G), may be moving a displayed object towards the curved section (e.g. the upper right corner where there is formed curve 134 in fig. 1G). Similarly, any curving of sheet 122 towards the front may be moving a displayed object away from the curved section; [0109] describes figs. 1H and 1I show different topologic states of sheet 122. Said topologic states may influence the location where object 136 is displayed according to directions illustrated by dashed-dotted arrows. Influencing the location may be by sensing or detecting of said topologic states and registering corresponding input. In fig. 1H, side 122a of sheet 122 is shown curved backward, for attracting object 136 rightward. In fig. 1I, side 122b of sheet 122 is shown curved forward, for repelling the object leftward).
Shai does not explicitly teach a housing having deformability, an entire of the display portion overlapping with the housing; wherein the object is configured to be deformed based on the motion calculated by the arithmetic portion.
Choi teaches a housing (front casing, [0046]), an entire of the display portion overlapping with the housing ([0046]: the flexible display 151 may stretch on both sides of the mobile terminal 100 and be disposed on a front casing); and wherein the object (graphics as shown on screen image 540 in fig. 18A) is configured to be deformed based motion of the object (graphics as shown on screen image 540 in fig. 18C is deformed towards the centre of the flexible display when the flexible display is bent inwards; claim 1 and claim 2 describe to changing a screen displayed on the display region according to a detected bend characteristic, wherein changing comprises moving the displayed content based on the bend characteristics, i.e. moving the content towards the center of the screen and changing its shape when the flexible display is bent inwards as shown in fig. 18C and moving the content away from the center of the screen and changing its shape when the flexible display is bent outwards as shown in fig. 18B). Therefore, it would have been obvious to one of ordinary skill in the art at the time of present invention to apply Choi’s knowledge of altering the shape and position of the objects and modify the system of Shai because such a system enhances a user’s experience of interacting with a flexible display by providing graphics in a realistic fashion.
Salmela teaches a housing having deformability ([0037]: flexible housing embodying a flexible display 118 … flexing of the flexible display 118 may comprise flexing of at least a portion of the apparatus 102, flexing of a flexible housing in which the flexible display 118 is embodied; flexible housing when flexed corresponds to housing having deformability). Therefore, it would have been obvious to one of ordinary skill in the art at the time of present invention to apply Salmela’s knowledge of using a flexible housing and modify the system of Shai and Choi because using such a flexible display device enhances user experience by providing intuitive input capability to interact with the display.
Regarding claim 7, Shai teaches an electronic device (flexible display device 100, fig. 1A) comprising: 
a display portion (flexible sheet 102) configured to display a first object  ([0093]: a flexible sheet 102 (or simply "sheet") having a front side 102a (or simply "side") on which visuals can be displayed …  sheet 102 may be, or may include, a flexible display, such that visuals may be displayed on front side 102a; [0107] describes curve 134 may prompt an operation of moving object 136 towards the corner of sheet 122 at which the curve is (upper right in fig. 1G); [0109] describes said attracting and repelling are performed in a display which includes object 136, such as a display of an interface, wherein object 136 is included, by sheet 122) on a display screen (flexible sheet 102 includes a flexible display, fig. 1A and [0093]), the display portion having flexibility (flexible sheet 102, fig. 1A, [0093]); 
a housing ([0135]: device includes a container and a flexible display sheet can be housed inside said container); 
a detection portion (this element is interpreted under pre-AIA  35 U.S.C. 112, sixth paragraph as sensors and sensor controller as described in paragraph [0069] of the specification; sensor, [0096]) configured to detect positional data of the display screen ([0096] describes a sensor for sensing bending of sheet 102, sensor includes parts 112a and 112b connected to a flexible section 114; [0097] describes when a sheet is bend and curve 110 is formed, the positions of parts 112a and 11b relative to each other may change as shown in fig. 1b and 1c. Also, the shape of section 114 is modified by the bending of sheet 102. The change in positions of parts 112a,b relative to each other and/or influence on section 114 by bending, may be sensed, for registering input; [0098] describes input may be registered from detection of bending of sheet 102 or from detection of a curve formed in sheet 102); and
an arithmetic portion (this element is interpreted under pre-AIA  35 U.S.C. 112, sixth paragraph as a processor as described paragraph [0070] of the specification; processor 106, fig. 1A) configured to calculate a shape of the display screen based on the positional data ([0104] describes specific topologic states, and/or changes thereof, of sheet 122, may prompt specific operations of device 120 (e.g. performing of functions in a graphic user interface (GUI) of the device), such as by sensing of the said specific topologic states (and/or changes thereof) by sensing sheet 124. Specifically, said sensing may be registered as input by a processor included in device 120 (see e.g. processor 106 of device 100 in FIG. 1A). Said input may be utilized for, and/or prompt, operations of device 120, such as commands in an interface displayed by the device; [0098] describes input may be registered from detection of bending of sheet 102 or from detection of a curve formed in sheet 102; [0100] describes means for registering input which corresponds to curved formed on a sheet of any device or system; [0107] describes to input corresponding to changes and for performing appropriate functions may be registered; [0093] further describes the flexible display device includes a processor, memory and power source; such a display device is inherently three-dimensional), the arithmetic portion configured to calculate motion of the object based on the shape of the display screen ([0100] describes means for registering input which corresponds to curve formed on a sheet of any device or system; [0104] describes said sensing may be registered as input by a processor; [0107] describes object 136 can be controlled by bending (or curving) sheet 122. Curve 134 may prompt an operation of attracting (or “moving”) object 136 towards the corner of sheet 122 at which the curve is (upper right in fig. 1G), as shown a direction of attraction illustrated by a dashed-dotted arrow; [0108] describes any curving of sheet 122, optionally specifically curving the sheet towards the back (i.e. away from the viewpoint in fig. 1G), may be moving a displayed object towards the curved section (e.g. the upper right corner where there is formed curve 134 in fig. 1G). Similarly, any curving of sheet 122 towards the front may be moving a displayed object away from the curved section; [0109] describes figs. 1H and 1I show different topologic states of sheet 122. Said topologic states may influence the location where object 136 is displayed according to directions illustrated by dashed-dotted arrows. Influencing the location may be by sensing or detecting of said topologic states and registering corresponding input. In fig. 1H, side 122a of sheet 122 is shown curved backward, for attracting object 136 rightward. In fig. 1I, side 122b of sheet 122 is shown curved forward, for repelling the object leftward).
Shai does not explicitly teach display portion displaying a first object and a second object; a housing having deformability, an entire of the display portion overlapping with the housing; wherein the object is configured to be deformed based on the motion calculated by the arithmetic portion; wherein second motion of the second object is configured to be controlled based on the first motion calculated by the arithmetic portion.
Choi teaches a display portion displaying a first object and a second object (as shown on the display screen 540 in fig. 18A-C, graphics corresponds to a first object and the text “Queen” corresponds to a second object); a housing (front casing, [0046]), an entire of the display portion overlapping with the housing ([0046]: the flexible display 151 may stretch on both sides of the mobile terminal 100 and be disposed on a front casing); and wherein the object (graphics as shown on screen image 540 in fig. 18A) is configured to be deformed based motion of the object (graphics as shown on screen image 540 in fig. 18C is deformed towards the centre of the flexible display when the flexible display is bent inwards; claim 1 and claim 2 describe to changing a screen displayed on the display region according to a detected bend characteristic, wherein changing comprises moving the displayed content based on the bend characteristics, i.e. moving the content towards the center of the screen and changing its shape when the flexible display is bent inwards as shown in fig. 18C and moving the content away from the center of the screen and changing its shape when the flexible display is bent outwards as shown in fig. 18B); wherein second motion of the second object (text “Queen” as shown in fig. 18B) is configured to be controlled based on the first motion calculated by the arithmetic portion (text “Queen” as shown on screen image 540 in fig. 18C is deformed and moved towards the centre of the flexible display when the flexible display is bent inwards; claim 1 and claim 2 describe to changing a screen displayed on the display region according to a detected bend characteristic, wherein changing comprises moving the displayed content based on the bend characteristics, i.e. moving the content towards the center of the screen and changing its shape when the flexible display is bent inwards as shown in fig. 18C and moving the content away from the center of the screen and changing its shape when the flexible display is bent outwards as shown in fig. 18B). Therefore, it would have been obvious to one of ordinary skill in the art at the time of present invention to apply Choi’s knowledge of altering the shape and position of the objects and modify the system of Shai because such a system enhances a user’s experience of interacting with a flexible display by providing graphics in a realistic fashion.
Salmela teaches a housing having deformability ([0037]: flexible housing embodying a flexible display 118 … flexing of the flexible display 118 may comprise flexing of at least a portion of the apparatus 102, flexing of a flexible housing in which the flexible display 118 is embodied; flexible housing when flexed corresponds to housing having deformability). Therefore, it would have been obvious to one of ordinary skill in the art at the time of present invention to apply Salmela’s knowledge of using a flexible housing and modify the system of Shai and Choi because using such a flexible display device enhances user experience by providing intuitive input capability to interact with the display.
Regarding claim 3, the combination of Shai, Choi and Salmela teaches wherein the detection portion including at least one of an acceleration sensor (Choi – [0039]: acceleration sensor), an angular velocity sensor, a vibration sensor, a pressure sensor (Shai - [0153]: pressure sensing means; Shai - [0369]: Sensor 1504 may be sensing pressure applied on the front surface 1502a), and a gyroscope sensor (Choi – [0039]: a gyro sensor to sense motion using a gyroscope).
Regarding claim 4, the combination of Shai, Choi and Salmela teaches wherein the object (Shai - object 606, fig. 6D) and at least one of a background image, an icon (Shai - drawing tool icon 604B, fig. 6D), a toolbar, a pointer, a window, a text, a moving image, and a web browser are configured to be displayed on the display screen (Shai - flexible display device 600 including a flexible display sheet 602, fig. 6D).
Regarding claim 5, the combination of Shai, Choi and Salmela teaches wherein the display device comprises a light-emitting element (Shai - [0124] describes display unit 152 may be an array of organic-light-emitting-diodes (OLED); [0297] describes output means 728 may include a light-emitting-diode (LED) for generating visual output).
Regarding claim 6, the combination of Shai, Choi and Salmela teaches further comprising a microphone (Choi – [0067]: microphone 122), a camera (Choi – fig. 3 element 121 and [0080]), and a speaker (Choi - [0067] and [0084]: sound output module such as a speaker).
Claims 8-11 are similar in scope to claims 3-6 and therefore the examiner provides similar rationale to reject these claims.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JWALANT B AMIN whose telephone number is (571)272-2455. The examiner can normally be reached Monday-Friday 10am - 630pm CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Mehmood can be reached on 571-272-2976. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JWALANT AMIN/Primary Examiner, Art Unit 2612